


--------------------------------------------------------------------------------

Exhibit 10.9


 
DATED
February 19, 2016









(1) Central European Media Enterprises N.V.


(2) CME Media Enterprises B.V.


(3) Time Warner Inc.












 


AMENDED AND RESTATED GUARANTEE


relating to the
Amended and Restated Reimbursement Agreement




 














--------------------------------------------------------------------------------



CONTENTS
1.
GUARANTEE
3
2.
LIMITATION ON LIABILITY
3
3.
NO SUBROGATION
4
4.
RELEASE AND DISCHARGE
4
5.
TERMINATION; REINSTATEMENT
5
6.
NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS
5
7.
RIGHTS OF CME CREDIT GUARANTOR
5
8.
CERTAIN WAIVERS
6
9.
OBLIGATIONS INDEPENDENT
6
10.
SUBORDINATION
6
11.
STAY OF ACCELERATION
7
12.
EXPENSES
7
13.
MISCELLANEOUS
7
14.
CONDITION OF CME LTD
7
15.
REPRESENTATIONS AND WARRANTIES
7
16.
INDEMNIFICATION AND SURVIVAL
9
17.
GOVERNING LAW
9
18.
ASSIGNMENT
9
19.
JURISDICTION
9
20.
NOTICE; SERVICE OF PROCESS
10
21.
WAIVER OF JURY TRIAL
10
22.
JUDGMENT CURRENCY
10
23.
CONCERNING JOINT AND SEVERAL LIABILITY OF THE SUBSIDIARY GUARANTORS
11
24.
ADDITIONAL SUBSIDIARY GUARANTORS
11
25.
COMPLIANCE WITH REIMBURSEMENT AGREEMENT
11
26.
PARALLEL DEBT
11
27.
EFFECTIVE DATE; RESTATEMENT OF ORIGINAL GUARANTEE
12
SCHEDULE: FORM OF GUARANTEE JOINDER AGREEMENT
15
 
 
 
 
 
 






--------------------------------------------------------------------------------



THIS AMENDED AND RESTATED GUARANTEE (this “Guarantee”) is made on February 19,
2016 (the “Effective Date”)    
BETWEEN:
(1)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. a company incorporated under the laws of
the former Netherlands Antilles and existing under the laws of Curaçao ("CME
NV");

(2)
CME MEDIA ENTERPRISES B.V. a private limited liability company incorporated and
existing under the laws of the Netherlands ("CME BV", and together with CME NV
and any other entity that becomes a guarantor hereunder pursuant to clause 24
hereof, collectively, the "Subsidiary Guarantors" and each, a "Subsidiary
Guarantor") as guarantors; and

(3)
TIME WARNER INC. as guarantor and as agent under the Reimbursement Agreement (as
defined below) (the "CME Credit Guarantor").

Reference is hereby made to that certain Reimbursement Agreement, dated as of
14 November 2014, as amended and restated as of February 19, 2016 (as further
restated, amended, modified, supplemented and in effect, the "Reimbursement
Agreement"), among Central European Media Enterprises Ltd. ("CME Ltd"), CME BV
and the CME Credit Guarantor. Capitalised terms used in this Guarantee and not
otherwise defined herein have the meanings specified in the Reimbursement
Agreement.
The Subsidiary Guarantors have entered into that certain Guarantee on November
14, 2014 in favour of CME Credit Guarantor (the “Original Guarantee”) whereby
the Subsidiary Guarantors agreed to guarantee the Guarantee Reimbursement
Amount, the Guarantee Fee and the Commitment Fee (each as defined in the
Reimbursement Agreement) due to the CME Credit Guarantor, subject to the terms
and conditions set forth in the Reimbursement Agreement. Each Subsidiary
Guarantor is an Affiliate of CME Ltd and will derive substantial benefits from
the refinancing documents described in the Reimbursement Agreement. In
connection with the Reimbursement Agreement, each Subsidiary Guarantor is
willing to execute and deliver this Guarantee in order to induce the CME Credit
Guarantor to provide the various guarantees in favour of the lenders described
in the Reimbursement Agreement. Accordingly, for value received, the sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

2



--------------------------------------------------------------------------------



1.
GUARANTEE

Each of the Subsidiary Guarantors hereby fully, unconditionally, irrevocably,
and jointly and severally guarantees on a senior basis, as primary obligor and
not merely as surety, the full and punctual payment of principal of, or interest
on or in respect of (a) the Guarantee Reimbursement Amount, the Guarantee Fee
and the Commitment Fee when due, under the Reimbursement Agreement (whether such
obligation is due by CME Ltd or any Subsidiary of CME Ltd or with respect to any
future obligation due by CME Ltd or any Subsidiary of CME Ltd as a result of any
restatement, amendment, modification, or supplement to the Reimbursement
Agreement) and the full and punctual payment of all expenses and indemnification
payments owed by CME Ltd or any Subsidiary of CME Ltd in respect of its
obligations under the Reimbursement Agreement, (b) from and after the
corresponding Purchase Date, the 2014 Third Party Loans, the 2015 Third Party
Loans, and the 2016 Third Party Loans when due, whether at stated maturity, by
acceleration or otherwise, under the 2014 Third Party Credit Agreement, the 2015
Third Party Credit Agreement and the 2016 Third Party Credit Agreement, as
applicable, and the full and punctual payment of all unpaid fees, principal,
interest, costs, indemnification payments, expenses or other obligations, owed
by CME Ltd or any Subsidiary of CME Ltd in respect of the 2014 Third Party
Loans, the 2015 Third Party Loans, and the 2016 Third Party Loans, as
applicable, and (c) with respect to any loans (“Additional Guaranteed Loans”)
under any additional third party credit facility (an “Additional Guaranteed
Credit Facility”) of CME Ltd or any Subsidiary of CME Ltd is guaranteed by CME
Credit Guarantor and pursuant to which where CME Credit Guarantor has a purchase
option with respect to such Additional Guaranteed Loans under any such
Additional Guaranteed Credit Facility that is substantially similar to the
purchase option granted to CME Credit Guarantor under Section 2.18(c) of each of
2014 Third Party Credit Agreement, the 2015 Third Party Credit Agreement and the
2016 Third Party Credit Agreement, as applicable, from and after the applicable
Purchase Date, such Additional Guaranteed Loans when due, whether at stated
maturity, by acceleration or otherwise, under any Additional Guaranteed Credit
Facility, as applicable, and the full and punctual payment of all unpaid fees,
principal, interest, costs, indemnification payments, expenses or other
obligations, owed by CME Ltd or any Subsidiary of CME Ltd in respect of such
Additional Guaranteed Loans, as applicable (such obligations in clause (a), (b)
and (c) to be calculated without duplication, the "Guaranteed Obligations"). The
Guaranteed Obligations shall include, in addition to the amount stated above,
any and all costs and expenses (including counsel fees and expenses) incurred by
the CME Credit Guarantor in enforcing any rights under this Guarantee.
The guarantee hereunder is a guarantee of payment. If there occurs an Event of
Default in the payment of principal or interest, if any, or any other payment
obligations in respect of the amounts due under the Reimbursement Agreement,
legal proceedings may be instituted directly against one or all of the
Subsidiary Guarantors without first proceeding against CME Ltd.
2.
LIMITATION ON LIABILITY

The obligations of each Subsidiary Guarantor hereunder will be limited to the
maximum that will result in the obligations of such Subsidiary Guarantor not
constituting a fraudulent conveyance or a violation of fraudulent restrictions
under applicable insolvency and other laws.

3



--------------------------------------------------------------------------------



3.
NO SUBROGATION

Notwithstanding any payment or payments made by a Subsidiary Guarantor
hereunder, no Subsidiary Guarantor shall be entitled to be subrogated to any of
the rights of the CME Credit Guarantor against CME Ltd or any guarantee or right
of offset held by the CME Credit Guarantor for the payment of amounts owed by
CME Ltd and the Subsidiary Guarantors in respect of the Guaranteed Obligations,
nor shall any Subsidiary Guarantor seek or be entitled to seek any contribution
or reimbursement from CME Ltd in respect of payments made by such Subsidiary
Guarantor hereunder, in each case until all Guaranteed Obligations (other than
Unmatured Surviving Obligations) are paid in full. If any amount shall be paid
to any Subsidiary Guarantor on account of such subrogation rights at any time
when all of the Guaranteed Obligations (other than Unmatured Surviving
Obligations) shall not have been paid in full, such amount shall be held by the
Subsidiary Guarantor for and on behalf of, and to the extent possible under
applicable law in trust for, the CME Credit Guarantor, segregated from other
funds of the Subsidiary Guarantor and shall, forthwith upon receipt by the
Subsidiary Guarantor, be turned over to the CME Credit Guarantor in the exact
form received by the Subsidiary Guarantor (duly endorsed by the Subsidiary
Guarantor to the CME Credit Guarantor, if required), to be applied against the
Guaranteed Obligations. "Unmatured Surviving Obligations" of any Subsidiary
Guarantor means any Guaranteed Obligations that by their terms survive the
termination of the Reimbursement Agreement but are not, as of the date of
payment of all other Guaranteed Obligations, due and payable and for which no
outstanding claim has been made. Notwithstanding anything to the contrary
herein, payments of principal and interest are not Unmatured Surviving
Obligations.
4.
RELEASE AND DISCHARGE

(a)
This Guarantee will be automatically and unconditionally released without
further action on the part of the CME Credit Guarantor (and thereupon shall
terminate and be discharged and be of no further force and effect) upon full and
final payment and performance of all Guaranteed Obligations (other than
Unmatured Surviving Obligations).

(b)
So long as no Event of Default has occurred and is continuing, the guarantee of
any Subsidiary Guarantor (together with any rights of contribution, subrogation
or other similar rights against the Subsidiary Guarantor) will be automatically
and unconditionally released without further action on the part of the CME
Credit Guarantor (and thereupon shall terminate and be discharged and be of no
further force and effect) so long as:

(i)
the Subsidiary Guarantor is disposed of (whether by amalgamation, merger,
demerger, split‑up or consolidation, the sale, transfer or other disposal of all
its Capital Stock or the sale, transfer or other disposal of all or
substantially all of its assets (other than by a lease)) to an entity other than
CME Ltd or any Subsidiary of CME Ltd in compliance with the terms of the
Reimbursement Agreement;

(ii)
such Subsidiary Guarantor is simultaneously and unconditionally released from
its obligations in respect of all other Indebtedness of CME Ltd or any other
Subsidiary of CME Ltd; and

(iii)
the proceeds from such sale, transfer or other disposition are used for the
purposes permitted or required by the Reimbursement Agreement.


4



--------------------------------------------------------------------------------



5.
TERMINATION; REINSTATEMENT

Except for any release of a Subsidiary Guarantor pursuant to clause 4 of this
Guarantee, this Guarantee is a continuing, absolute and irrevocable guarantee of
all Guaranteed Obligations now or hereafter existing and shall remain in full
force and effect until all Guaranteed Obligations and any other amounts payable
under this Guarantee are indefeasibly paid in full in cash (other than Unmatured
Surviving Obligations). This Guarantee shall continue in full force and effect
or be revived, as the case may be, if any payment by or on behalf of CME Ltd or
a Subsidiary Guarantor is made, or the CME Credit Guarantor exercises its right
of setoff, in respect of the Guaranteed Obligations and such payment or the
proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the CME Credit Guarantor in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Bankruptcy Law or otherwise, all as if
such payment had not been made or such setoff had not occurred and whether or
not the CME Credit Guarantor is in possession of or has released this Guarantee
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of each Subsidiary Guarantor under this clause shall survive
termination of this Guarantee.
6.
NO SETOFF OR DEDUCTIONS; TAXES; PAYMENTS

CME BV represents and warrants that it is incorporated and existing under the
laws of the Netherlands, and CME NV represents and warrants it is incorporated
under the laws of the former Netherlands Antilles and existing under the laws of
Curaçao. Each Subsidiary Guarantor shall make all payments hereunder without
setoff or counterclaim and subject to, and in accordance with, clause 2.02 of
the Reimbursement Agreement, free and clear of and without deduction for any
Taxes. The obligations of each Subsidiary Guarantor under this clause shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guarantee. All payments under this Guarantee shall be made in accordance
with clause 2.04 of the Reimbursement Agreement. The obligations hereunder shall
not be affected by any acts of any legislative body or governmental authority
affecting CME Ltd, including, but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of CME Ltd 's property, or by economic, political,
regulatory or other events in the countries where CME Ltd is located.
7.
RIGHTS OF CME CREDIT GUARANTOR

Subject to the terms of the Reimbursement Agreement, each Subsidiary Guarantor
consents and agrees that the CME Credit Guarantor may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof:
(a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
and

(b)
release or substitute one or more of any endorsers or other guarantors of any of
the Guaranteed Obligations.

Without limiting the generality of the foregoing, each Subsidiary Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Subsidiary Guarantor under this
Guarantee or which, but for this provision, might operate as a discharge of such
Subsidiary Guarantor.

5



--------------------------------------------------------------------------------



8.
CERTAIN WAIVERS

Each Subsidiary Guarantor waives:
(a)
any defence arising by reason of any disability or other defence of CME Ltd or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of the CME Credit Guarantor) of the liability of CME Ltd;

(b)
any defence based on any claim that such Subsidiary Guarantor's obligations
exceed or are more burdensome than those of CME Ltd;

(c)
the benefit of any statute of limitations affecting such Subsidiary Guarantor's
liability hereunder;

(d)
any right to require the CME Credit Guarantor to proceed against CME Ltd or
pursue any other remedy in the CME Credit Guarantor's power whatsoever; and

(e)
to the fullest extent permitted by law, any and all other defences or benefits
that may be derived from or afforded by applicable law limiting the liability of
or exonerating guarantors or sureties.

Each Subsidiary Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of non‑payment or
non‑performance, protests, notices of protest, notices of dishonour and all
other notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guarantee or of
the existence, creation or incurrence of new or additional Guaranteed
Obligations; subject, however, to such Subsidiary Guarantor's right to make
inquiry to the CME Credit Guarantor to ascertain the amount of the Guaranteed
Obligations at any reasonable time.
9.
OBLIGATIONS INDEPENDENT

The obligations of each Subsidiary Guarantor hereunder are those of primary
obligor, and not merely as surety, and are independent of the Guaranteed
Obligations and the obligations of any other guarantor, and a separate action
may be brought against such Subsidiary Guarantor to enforce this Guarantee
whether or not CME Ltd or any other person or entity is joined as a party.
10.
SUBORDINATION

Each Subsidiary Guarantor hereby subordinates the payment of all obligations and
indebtedness of CME Ltd owing to such Subsidiary Guarantor, whether now existing
or hereafter arising, including, but not limited to, any obligation of CME Ltd
to such Subsidiary Guarantor as subrogee of the CME Credit Guarantor resulting
from such Subsidiary Guarantor's performance under this Guarantee, to the
indefeasible payment in full in cash of all Guaranteed Obligations (other than
Unmatured Surviving Obligations). Notwithstanding anything to the contrary set
forth herein and to the extent permitted under the Reimbursement Agreement, CME
Ltd may make any payment to such Subsidiary Guarantor in respect of such
obligations and indebtedness. If the CME Credit Guarantor so requests at any
time following the occurrence and during the continuance of any Event of
Default, any such obligation or indebtedness of CME Ltd to such Subsidiary
Guarantor shall be enforced and performance received by such Subsidiary
Guarantor for and on behalf of, and to the extent possible under applicable law
as trustee for, the CME Credit Guarantor and the proceeds thereof shall be paid
over to the CME Credit Guarantor, on account of the Guaranteed Obligations, but
without reducing or affecting in any manner the liability of such Subsidiary
Guarantor under this Guarantee.

6



--------------------------------------------------------------------------------



11.
STAY OF ACCELERATION

In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed, in connection with any case commenced by or against any
Subsidiary Guarantor or CME Ltd under any bankruptcy law, or otherwise, all such
amounts shall nonetheless be payable by the Subsidiary Guarantors immediately
upon written demand by the CME Credit Guarantor.
12.
EXPENSES

Each Subsidiary Guarantor shall pay all reasonable invoiced out-of-pocket
expenses of the CME Credit Guarantor in accordance with clause 7.03 of the
Reimbursement Agreement. The obligations of each Subsidiary Guarantor under this
clause shall survive the payment in full of the Guaranteed Obligations and
termination of this Guarantee.
13.
MISCELLANEOUS

Subject to the terms of the Reimbursement Agreement and clause 24 of this
Guarantee, no provision of this Guarantee may be waived, amended, supplemented
or modified, except by a written instrument executed by the CME Credit Guarantor
and each Subsidiary Guarantor. No failure by the CME Credit Guarantor to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guarantee
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by the CME Credit Guarantor and each Subsidiary
Guarantor in writing and except as otherwise stated in clause 27 of this
Guarantee, this Guarantee is not intended to supersede or otherwise affect any
other guarantee now or hereafter given by any Subsidiary Guarantor for the
benefit of the CME Credit Guarantor or any term or provision thereof. The CME
Credit Guarantor and CME Ltd may agree to changes to this Guarantee with respect
to foreign guarantors as may be required by local law.
14.
CONDITION OF CME LTD

Each Subsidiary Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from CME Ltd and any
other guarantor such information concerning the financial condition, business
and operations of CME Ltd and any such other guarantor as such Subsidiary
Guarantor requires, and that the CME Credit Guarantor has no duty, and such
Subsidiary Guarantor is not relying on the CME Credit Guarantor at any time, to
disclose to such Subsidiary Guarantor any information relating to the business,
operations or financial condition of CME Ltd or any other guarantor (each
Subsidiary Guarantor waiving any duty on the part of the CME Credit Guarantor to
disclose such information and any defence relating to the failure to provide the
same).
15.
REPRESENTATIONS AND WARRANTIES

Each Subsidiary Guarantor represents and warrants, as of the date hereof and on
the Borrowing Effective Date, that:
(a)
it:

(i)    
(A)
is validly existing and (if applicable) in good standing under the laws of the
jurisdiction of its organisation;

(B)
has all requisite power and authority to carry on its business as now conducted;
and


7



--------------------------------------------------------------------------------



(C)
is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except in the case of
(B) and (C) to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; and

(ii)
this Guarantee is within its powers and has been duly authorised by all
necessary corporate and, if required, shareholder action;

(b)
this Guarantee has been duly executed and delivered by it and constitutes a
legal, valid and binding obligation of it, enforceable against it in accordance
with its terms, subject to:

(i)
the effects of bankruptcy, insolvency, moratorium, reorganisation, fraudulent
conveyance or other similar laws affecting creditors' rights generally;

(ii)
general principles of equity; and

(iii)
implied covenants of good faith and fair dealing;

(c)
no authorisation or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery and performance by it of this Guarantee, or the
consummation of the transactions contemplated hereby, except such as have been
obtained or made and are in full force and effect;

(d)
the execution, delivery and performance by it of this Guarantee and the
consummation of the transactions contemplated hereby:

(i)
do not contravene:

(A)
any law applicable to it, in any material respect; or

(B)
its organisational documents; and

(ii)
will not violate or result in a default or require any consent or approval under
any material indenture, agreement or other instrument binding upon it or its
property, or give rise to a right thereunder to require any payment to be made
by it;

(e)
it is, and immediately after giving effect to this Guarantee and all the
transactions contemplated hereby will be, Solvent;

(f)
its payment obligations under this Guarantee rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally; and

(g)
under the law of its jurisdiction of incorporation, it is not necessary that
this Guarantee be filed, recorded or enrolled with any court or other authority
in that jurisdiction or that any stamp, registration or similar tax be paid on
or in relation to this Guarantee or the transactions contemplated hereby (other
than any such stamp, registration or similar tax that has been paid as of the
date of this Guarantee or any nominal stamp, registration or similar tax
pursuant to Curaçao law).


8



--------------------------------------------------------------------------------



16.
INDEMNIFICATION AND SURVIVAL

Without limitation on any other obligations of each Subsidiary Guarantor or
remedies of the CME Credit Guarantor under this Guarantee, each Subsidiary
Guarantor shall, in accordance with clause 7.03 of the Reimbursement Agreement
(as if such Subsidiary Guarantor were the indemnifying party under the
Reimbursement Agreement) and to the fullest extent permitted by law, indemnify,
defend and save and hold harmless the CME Credit Guarantor from and against, and
shall pay on demand, any and all damages, losses, liabilities and expenses
(including reasonable and documented out‑of‑pocket attorneys' fees and expenses)
that may be suffered or incurred by the CME Credit Guarantor in connection with
or as a result of any failure of any Guaranteed Obligations to be the legal,
valid and binding obligations of CME Ltd enforceable against CME Ltd in
accordance with their terms. The obligations of each Subsidiary Guarantor under
this clause shall survive the payment in full of the Guaranteed Obligations and
termination of this Guarantee.
17.
GOVERNING LAW

This Guarantee shall be construed in accordance with and governed by the Law of
the State of New York.
18.
ASSIGNMENT

Subject to the terms of the Reimbursement Agreement, this Guarantee shall:
(a)
bind each Subsidiary Guarantor and its successors and assigns, provided that no
Subsidiary Guarantor may assign its rights or obligations under this Guarantee
without the prior written consent of the CME Credit Guarantor (and any attempted
assignment without such consent shall be void); and

(b)
enure to the benefit of the CME Credit Guarantor, and its respective successors
and permitted assigns and the CME Credit Guarantor may, without notice to any
Subsidiary Guarantor and without affecting any Subsidiary Guarantor's
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guarantee, in whole or in part, in each case, to the extent
permitted under the Reimbursement Agreement.

19.
JURISDICTION

Each Subsidiary Guarantor hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. To the
extent that any Subsidiary Guarantor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, such Subsidiary
Guarantor hereby irrevocably waives such immunity in respect of its obligations
under this Guarantee. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guarantee shall affect any right that the CME Credit Guarantor
may otherwise have to bring any action or proceeding relating to this Guarantee
against CME Ltd or any Subsidiary Guarantor or any of their respective
properties in the courts of any jurisdiction to enforce a judgment obtained in
accordance with this clause.

9



--------------------------------------------------------------------------------



Each Subsidiary Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guarantee in any court referred to in the
preceding paragraph. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defence of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
20.
NOTICE; SERVICE OF PROCESS

All notices and other communications to any Subsidiary Guarantor under this
Guarantee shall be in accordance with the Reimbursement Agreement.
21.
WAIVER OF JURY TRIAL

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in any legal proceeding directly
or indirectly arising out of or relating to this Guarantee or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto:
(a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; and

(b)
acknowledges that it and the other parties hereto have been induced to enter
into this Guarantee by, among other things, the mutual waivers and
certifications in this clause.

22.
JUDGMENT CURRENCY

(a)
The Subsidiary Guarantors' obligations hereunder to make payments in Dollars
(pursuant to such obligation, the "Obligation Currency") shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the CME
Credit Guarantor of the full amount of the Obligation Currency expressed to be
payable to the CME Credit Guarantor under this Guarantee. If, for the purpose of
obtaining or enforcing judgment against any Subsidiary Guarantor in any court or
in any jurisdiction, it becomes necessary to convert into or from any currency
other than the Obligation Currency (such other currency being hereinafter
referred to as the "Judgment Currency") an amount due in the Obligation
Currency, the conversion shall be made at the rate of exchange (as quoted by the
CME Credit Guarantor or if the CME Credit Guarantor does not quote a rate of
exchange on such currency, by a known dealer in such currency designated by the
CME Credit Guarantor) determined, in each case, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being hereinafter referred to as the "Judgment Currency Conversion Date");

(b)
if there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Subsidiary Guarantors covenant and agree to pay, or cause to be paid, either:

(i)
such additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date; or


10



--------------------------------------------------------------------------------



(ii)
such amount, in the Obligation Currency, equal to the amount of the applicable
judgment denominated in the Judgment Currency, converted to the Obligation
Currency in accordance with the Judgment Currency Conversion Date; and

(c)
for purposes of determining the rate of exchange for this clause, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

23.
CONCERNING JOINT AND SEVERAL LIABILITY OF THE SUBSIDIARY GUARANTORS

Subject to any limitations set forth in clause 2 herein, each Subsidiary
Guarantor accepts joint and several liability for the Guaranteed Obligations
hereunder in consideration of the financial accommodations to be provided by the
CME Credit Guarantor under the Reimbursement Agreement, for the mutual benefit,
directly and indirectly, of each Subsidiary Guarantor and in consideration of
the undertakings of each other Subsidiary Guarantor to accept joint and several
liability for the Guaranteed Obligations.
Each Subsidiary Guarantor, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co‑debtor, joint
and several liability with the other Subsidiary Guarantors with respect to the
payment of all of the Guaranteed Obligations without preferences or distinction
among them.
The obligations of each Subsidiary Guarantor under the provisions of this
Guarantee constitute full recourse obligations of each Subsidiary Guarantor
enforceable against such Subsidiary Guarantor to the full extent of its
properties and assets, irrespective of the validity, regularity, genuineness or
enforceability of the Reimbursement Agreement or any other circumstance
whatsoever.
24.
ADDITIONAL SUBSIDIARY GUARANTORS

Each Subsidiary of CME Ltd that becomes a Subsidiary Guarantor pursuant to the
Reimbursement Agreement shall become a Subsidiary Guarantor for all purposes of
this Guarantee upon execution and delivery by such Subsidiary of a duly executed
instrument of accession in the form attached as the schedule hereto.
25.
COMPLIANCE WITH REIMBURSEMENT AGREEMENT

Each Subsidiary Guarantor agrees to comply with all obligations applicable to it
under the Reimbursement Agreement.
26.
PARALLEL DEBT

(a)
For the purpose of this clause 26, "Corresponding Debt" means any amount which
any Subsidiary Guarantor owes under or in connection with under this Guarantee,
other than the Parallel Debt, and "Parallel Debt" means any amount which a
Subsidiary Guarantor owes to the CME Credit Guarantor under this clause 26. Each
Subsidiary Guarantor irrevocably and unconditionally undertakes to pay to the
CME Credit Guarantor amounts equal to, and in the currency or currencies of, its
Corresponding Debt. The Parallel Debt of each Subsidiary Guarantor:

(i)
shall become due and payable at the same time as its Corresponding Debt; and

(ii)
is independent and separate from, and without prejudice to, its Corresponding
Debt.

(b)
For the purposes of this clause 26, the CME Credit Guarantor:

(i)
is the independent and separate creditor of each Parallel Debt;


11



--------------------------------------------------------------------------------



(ii)
acts in its own name and not as agent, representative or trustee of the Lenders
and its claims in respect of each Parallel Debt and any security in connection
with such claims shall not be held on trust; and

(iii)
shall have the independent and separate right to demand payment of each Parallel
Debt in its own name (including, without limitation, through any suit,
execution, enforcement of security, recovery of guarantees and applications for
and voting in any kind of insolvency proceeding).

(c)
The Parallel Debt of a Subsidiary Guarantor shall be (A) decreased to the extent
that its Corresponding Debt has been irrevocably and unconditionally paid or
discharged and (B) increased to the extent to that its Corresponding Debt has
increased, and its Corresponding Debt shall be (x) decreased to the extent that
its Parallel Debt has been irrevocably and unconditionally paid or discharged,
and (y) increased to the extent that its Parallel Debt has increased, in each
case provided that the Parallel Debt of a Subsidiary Guarantor shall never
exceed its Corresponding Debt.

27.
EFFECTIVE DATE; RESTATEMENT OF ORIGINAL GUARANTEE

This Guarantee is not intended to constitute, nor does it constitute, an
interruption, suspension of continuity, satisfaction, discharge of prior duties,
novation, or termination of the liens, security interests, guarantees,
indebtedness, loans, liabilities, expenses, or obligations under the Original
Guarantee, or the collateral therefor.  Each of the Subsidiary Guarantors
affirms its duties and obligations under the terms of the Original Guarantee,
and agrees that its guarantee under the Original Guarantee, remains in full
force and effect and is hereby ratified, reaffirmed and confirmed.  This
Guarantee amends and restates the Original Guaranty in its entirety and any
obligation thereunder shall be deemed to be outstanding under this Guarantee.
 If there is a conflict between the Original Guarantee and this Guarantee, this
Guarantee shall govern on and after the Effective Date.  Upon the Effective
Date, each reference in the Reimbursement Documents to the Original Guarantee in
any other document, instrument or agreement executed and/or delivered in
connection therewith shall mean and be a reference to this Guarantee.  Each
Subsidiary Guarantor acknowledges and agrees that (i) the Original Guarantee has
continued to guarantee the Obligations from November 14, 2014 through and
including such date that all obligations thereunder are deemed to be outstanding
under this Guarantee; (ii) all representations and warranties in the Original
Guarantee are true, correct and complete as of the Effective Date and on each
date required to be true, correct and complete thereunder and (iii) this
Guarantee is entitled to all rights and benefits originally pertaining to the
Original Guarantee.
[Signature pages follow]

12



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee as of
the day and year first above written.


CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
By:    /s/ Daniel Penn
Name:    Daniel Penn
Title:    Managing Director
Address:    Schottegatweg Oost 44 Curacao




CME MEDIA ENTERPRISES B.V.
By:
/s/Alphons van Spaendonck
 
By:
/s/ Pan-Invest B.V.
Name:
Alphons van Spaendonck
 
Name:
Pan-Invest B.V., represented by G. van den Berg
Title:
Managing Director
 
Title:
Managing Director
Address:
Piet Heinkade 55, Unit G-J
 
Address:
Piet Heinkade 55, Unit G-J
 
1019 GM Amsterdam
 
 
1019 GM Amsterdam





















[Amended and Restated Subsidiary Guarantee - Signature Page]

13



--------------------------------------------------------------------------------



TIME WARNER INC.


By: /s/ Edward B. Ruggiero
Name: Edward B. Ruggiero
Title: Senior Vice President & Treasurer










































[Amended and Restated Subsidiary Guarantee - Signature Page]

14



--------------------------------------------------------------------------------



FORM OF GUARANTEE JOINDER AGREEMENT
THIS AGREEMENT is made on     
To:
Time Warner Inc. (as CME Credit Guarantor and agent under the Reimbursement
Agreement referenced below):

Reference is hereby made to the Guarantee, dated as of November 14, 2014, as
amended and restated by that certain Amended and Restated Guarantee, dated as of
February 19, 2016, by and among the Subsidiary Guarantors party thereto (and as
defined therein), any other Subsidiary Guarantors that became a Subsidiary
Guarantor thereunder pursuant to a duly executed instrument of accession in the
form of the schedule attached thereto and TIME WARNER INC., as CME Credit
Guarantor and agent (as further restated, amended, modified, supplemented and in
effect, the "Guarantee"), delivered pursuant to that certain Reimbursement
Agreement, dated as of November 14, 2014, as amended and restated as of February
19, 2016, among CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. ("CME Ltd"), CME MEDIA
ENTERPRISES B.V., and TIME WARNER INC., as CME Credit Guarantor and agent (as
further restated, amended, modified, supplemented and in effect, the
"Reimbursement Agreement"). Capitalised terms used herein and not otherwise
defined herein have the meanings specified in the Reimbursement Agreement, as
applicable.
The undersigned acknowledges, and represents and warrants, the following:
1.
the undersigned is a [corporation incorporated] [a general/limited partnership
formed] [an entity constituted] on or prior to the date hereof;

2.
the financial success of the undersigned is expected to depend in whole or in
part upon the financial success of CME Ltd;

3.
the undersigned will receive substantial direct and indirect benefits from CME
Ltd’s entry into certain refinancing documents described in the Reimbursement
Agreement; and

4.
the undersigned wishes to become party to the Guarantee and to guarantee the
full and prompt payment of the Guaranteed Obligations.

In consideration of the foregoing, and for other valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the undersigned by its
execution of this Guarantee Joinder Agreement hereby joins the Guarantee and
becomes a Subsidiary Guarantor party thereto for all purposes thereof. The
undersigned further covenants and agrees that by its execution hereof it makes
each of the representations and warranties made by a Subsidiary Guarantor
thereunder and it shall be bound by and shall comply with all terms and
conditions of the Guarantee and that it is jointly and severally liable with all
of the Subsidiary Guarantors for the payment of all the Guaranteed Obligations.
Very truly yours
[NAME]


By:____________________________


Name: _________________________


Title:__________________________

15

